Citation Nr: 1759178	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-04 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for colon cancer, to include as due to herbicide agent exposure. 

2.  Entitlement to service connection for bladder cancer, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for ulcer disorder, to include as secondary to service-connected acne disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1969 to March 1972. 

These matters come before the Board of Veterans' Appeals (Board) from a July 2013 rating decision by the Department of Veterans Affairs, Regional Office, located in Waco, Texas (RO), which in pertinent part, denied the benefits sought on appeal. 

In September 2015, the Veteran testified before the undersigned during a Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims folder. 

The matters were remanded in January 2016 to the RO (via the Appeals Management Center (AMC)) for additional development, to include obtaining medical opinions that address the etiology of the Veteran's claimed disorders. 

The claims folder shows that additional VA treatment records dated through June 2017 have been associated with the claims folder following the issuance of a March 2016 supplemental statement of the case (SSOC).  Based on a review of these records, the Board finds that they are duplicative, irrelevant, and/or cumulative nature of the prior evidence of record as they only continue to show current diagnoses for the Veteran's claimed disorders.  As such, there is no prejudice to the Veteran for the Board to proceed with its appellate review of the claims without initial consideration, or without obtaining a waiver of this consideration.
. 
FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era, and his exposure to herbicide agents, to include Agent Orange, is presumed.

2.  The Veteran's colon cancer did not manifest until decades after his period of service, and the preponderance of the competent evidence is against a finding that his colon cancer is causally related to his period of active service, to include as due to herbicide agent exposure.

3.  The Veteran's bladder cancer did not manifest until decades after his period of service, and the preponderance of the competent evidence is against a finding that his colon cancer is causally related to his period of active service, to include as due to herbicide agent exposure.

4.  The preponderance of the competent evidence of record is against the findings that the Veteran's ulcer disorder manifested within one year of his separation from service or that it is otherwise related to his period of service, to include as secondary to treatment for his service-connected acne disability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for colon cancer have not been met.  38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to service connection for bladder cancer have not been met.  38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

3.  The criteria for entitlement to service connection for ulcer disorder have not been met.  38 U.S.C. §§ 1110, 1116, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in a May 2013 letter.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).   His claims were most recently re-adjudicated in a June 2016 supplemental statement of the case (SSOC).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, records from Social Security Administration (SSA), and VA examination reports.

The Veteran was provided a hearing before the undersigned Veterans Law Judge in September 2015.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The record shows compliance with the Board's January 2016 remand directives.  Pursuant to the Board's instruction, the claims folder was undated with the Veteran's VA treatment records, his records from SSA were obtained, and he was provided with a VA examination.  In addition, VA medical opinions were obtained that addressed the etiology of his claim disorders.  The Board is satisfied there was substantial compliance with its remand orders for the claim decided herein.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303 (b).  The chronicity provision of 38 C.F.R. § 3.303 (b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

To prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116 (f) (2012); 38 C.F.R. § 3.307.  When such a veteran contracts a disease e associated with exposure to herbicides (listed in 38 C.F.R. § 3.309 (e)) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307 (a)(6)(ii), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service.  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -46 (1994); see also 61 Fed. Reg. 57,586 -57,589 (1996); 72 Fed. Reg. 32,345 -32,407 (Jun. 12, 2007). 

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310 (2017).  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id. 

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id. 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C § 7104 (a) (2012); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107 (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2017).  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Colon Cancer and Bladder Cancer

The Veteran claims entitlement to service connection for colon cancer and bladder cancer both as secondary to exposure to herbicide agents, including Agent Orange. 
During the September 2015 Board hearing, the Veteran testified that he did not have symptoms for several decades after service.  He stated that he had no family history of colon or bladder cancer, and he felt that he had developed these cancers as a result of his exposure to Agent Orange during his period of service. 

In the present case, the medical evidence of record reflects that the Veteran has current diagnoses of bladder cancer and colon cancer.  See VA treatment records as well as the reports of January 2016 VA examinations.  Element (1), current disability, has been established for each claim. 

Concerning element (2), in-service disease or injury, the Board notes that the Veteran does not contend that he complained of or was treated for bladder or colon cancer during his service.  Indeed, a review of the Veteran's service treatment records does not show any complaints, treatment or diagnosis of colon cancer and bladder cancer.  On the report of his March 1972 separation examination, the Veteran's rectum and genitourinary system were evaluated as normal. 

Post-service VA medical records show that the Veteran was first assessed with colon cancer following a colonoscopy for complaints of rectal bleeding in May 2009, and he was diagnosed with bladder cancer in December 2012 after gross hematuria was observed during a hospitalization involving other medical condition.  Subsequent VA treatment records show that he was treated for colon cancer and bladder cancer. 

There is no medical evidence showing that the Veteran's colon cancer and bladder cancer first manifested during his period service or during the first year after his separation from service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Moreover, the Veteran has consistently stated that his bladder and colon cancers began years after his separation from service.  See e.g., September 2015 Board hearing testimony, and the reports of the January 2016 VA examinations.  As such, an in-service disease is not shown.  See 38 C.F.R. § 3.303. 

The record does support that the Veteran was exposed to herbicide agents, including Agent Orange during his period of service.  The Veteran's service personnel records show that he had service in the Republic of Vietnam.  Thus, his exposure to herbicide agents is presumed.  See 38 U.S.C. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

However, the current list of diseases, subject to presumptive service connection, under 38 C.F.R. § 3.309 (e) does not include colon cancer or bladder cancer.  As such, service connection for the Veteran's claimed colon cancer and bladder cancer are not justified on a presumptive basis.

Regardless, the Veteran's exposure to herbicide agents, including Agent Orange, is presumed and element (2), an in-service injury, is demonstrated to that extent. 

With respect to the crucial element (3), nexus or relationship, between the Veteran's diagnosed colon cancer and bladder cancer to his exposure to herbicide agents, the record lacks any medical evidence establishing such a possible relationship.  In this regard, the record contains the January 2016 VA examiner's medical conclusions that it is less likely than not that the Veteran's colon cancer and bladder cancer are related to his period of service, to include exposure to herbicide agents.  The VA examiner noted that the Veteran's service treatment records did not show treatment or complaints for bladder cancer and colon cancer, and he did not develop these cancers until many years after his separation from service.  The VA examiner further stated that a review of the medical literature does not show that bladder cancer and colon cancer have not been identified as associated with exposure to herbicide agents, including Agent Orange.  The VA examiner concluded that it was less likely than not that the Veteran's colon and bladder cancers are related to his period of service. 

The January 2016 VA examiner also concluded that the Veteran's bladder cancer and colon cancer were not proximately caused or aggravated by tetracycline, an oral medication, used to treat acne disability.  The VA examiner noted that a review of the medical literature did not show that acne treatment (tetracycline) is known risk factor for development of bladder cancer and colon cancer. 

The Board finds it highly pertinent that there is no contrary medical opinion of record.  Indeed, the Veteran has not provided any objective evidence demonstrating a relationship between his cancers and his military service.  The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C. § 5107 (2012)(a) (it is a claimant's responsibility to support a claim for VA benefits).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing in-service occurrence and/or medical nexus is through a demonstration of continuity of symptomatology.  This method may be used only for the chronic diseases noted in 38 U.S.C. § 1101, 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These provisions would apply to malignant tumors, which would include bladder and colon cancers.  There is, however, no indication of a continuity of symptomatology, inasmuch as the record does not reflect any evidence of his colon and bladder problems prior to 2009 and 2012, respectively.  Moreover, the Veteran has not asserted, and the evidence does not demonstrate, continuity of colon and bladder problems since service. 

There is no medical opinion directly relating the Veteran's current diagnosed disorders to his period of service of service, and the preponderance of the evidence of record is against a finding of continuity of symptomatology of colon and bladder problems since the Veteran's period of service. 

The Board has also considered the Veteran's own statements which suggest that his colon and bladder cancers are associated with his in-service exposure Agent Orange.  While the Veteran is competent to describe his symptoms, as a layperson he is not competent to determine the cause of his cancers.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  Notably, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  While he is competent to discuss the symptoms and how they occur intermittently over the years, he lacks the medical expertise to diagnose the condition and to relate its etiological origin in service.  Moreover, the January 2016 VA examiner noted that the Veteran's type of cancers have not been associated with Agent Orange exposure, and the examiner concluded that it was not likely that the Veteran's diagnosed colon and bladder disorders are linked to his exposure to Agent Orange.  There is no medical opinion of record to the contrary.

In sum, the Veteran does not have a current diagnosed that is recognized under 38 C.F.R. § 3.309 (e) as a disease for which presumptive service connection is available on the basis of herbicide agent exposure.  Further, the weight of the evidence is against a finding that the Veteran's colon and bladder cancers are related to his service, including in-service exposure to herbicide agents.  As such, the preponderance of the medical evidence is against an award of service.  Consequently, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claims must be denied.

Ulcer Disorders

The Veteran seeks entitlement to service connection for ulcer disorder, to include as secondary to his service connected acne disability.  He asserts that his current ulcer disorder first manifested within a year of his separation from service, and he believes that his ulcer disorder developed as result of oral medication (tetracycline) taken to treat his service-connected acne disability.  

During the September 2015 Board hearing, the Veteran testified that his current ulcer disorder first manifested shortly after his return from the Republic of Vietnam when he sought treatment for stomach problems.  He stated that at that time, his treating physician told him that he was anemic because of ulcers.  The Veteran also testified that during his period of service, he took tetracycline to treat his skin problems and he remembered that it was "hard on the stomach." 

The medical evidence of record reflects that the Veteran has a current diagnosis of gastric ulcers.  See VA treatment records as well as the reports of January 2016 VA examination.  Element (1), current disability, has been established for this claim. 

A review of the Veteran's service treatment records does not show any complaints, treatment or diagnosis of ulcers and the report of his March 1972 separation examination shows his stomach was evaluated as normal.  His service treatment records do show that he was prescribed tetracycline to treat his acne problems. 

The first available post-service medical evidence of ulcer disorder comes in 2008 when the Veteran present with complaints indicated of gastrointestinal bleeding.  He was assessed with gastric ulcer and features of Barrett's' disease.  The Veteran was advised to stop taking NSAIDs and avoid alcohol and tobacco usage. 

The Veteran reports that he was treated for stomach complaints and anemia within one year of his separation from service.  He further reports his treating physician informed him that his anemia was a result of bleeding ulcers.  The Veteran denied undergoing diagnostic scope or radiologic tests at that time.  Unfortunately, those private treatment records are not available.  VA has sought the Veteran's assistance in identifying and obtaining such treatment records in a January 2016 letter, but he did not respond.  

In the January 2016 VA examination report, the VA examiner considered the Veteran's reported medical history of feeling sick, weak, anemic, and stomach pain shortly after his separation from service, but the examiner concluded that the Veteran's reported symptoms are "nonspecific", and the examiner was unable to provide diagnosis with resort to mere speculation because there was no medical records available from that period.  This medical opinion was based on all the available evidence of record and in consideration of the medical literature.    See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Notably, gastric ulcer disease is a disability subject to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(a).  Thus, if duodenal ulcer disease manifests to a degree of 10 percent within one year following discharge from service, service connection on a presumptive basis may be established.   A note to 38 C.F.R. § 3.309 (a) states that a proper diagnosis of gastric ulcer is to be considered established if it represents a medically sound interpretation of sufficient clinical findings warranting such diagnosis and provides an adequate basis for differential diagnosis from other conditions with like symptomatology; in short, where the preponderance of evidence indicates gastric or duodenal ulcer (peptic ulcer).  Whenever possible, of course, laboratory findings should be used in corroboration of the clinical data.

Here, the Board finds that the preponderance of competent evidence is against a finding that the Veteran's current ulcer disorder first manifested during his period service or during the first year after his separation from service.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Although the Veteran reports that he was treated for ulcers shortly after his return from the Republic of Vietnam, those treatment records are unavailable and he has not responded to VA's request for assistance in obtaining to records.  Moreover, the January 2016 VA examiner was unable to conclude that the Veteran's reported medical history of nonspecific symptoms was the onset of his current ulcer disorder without medical documentation from that period.  While the Board has considered the Veteran's lay statements regarding the onset of his symptoms, the Board finds that the January 2016 VA examiner's medical opinion is more probative.  As such, and presumptive service connection based on a chronic disease is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

Concerning element (2), in-service disease or injury, the Veteran does not contend, and the evidence of record does not show that he complained of or was treated for ulcers during his service.  That being said, the Board cannot ignore that the Veteran's assertion that tetracycline used to treat his acne in service was "hard on the stomach".  As such, in-service injury, element (2), has been established.  

With respect to element (3), medical nexus, there is no medical opinion of record that links the Veteran's current ulcer disorder with tetracycline medication used to treat his acne problems in service.  Rather, the January 2016 VA examiner concluded that it was less likely than not that the Veteran's ulcer disorder was result of his period of service, to include treatment with tetracycline.  The VA examiner noted that a review of the Veteran's service treatment records were negative for complaints of ulcers, and his reported medical history of non-specific symptomology shortly after his period of service was insufficient to support a diagnosis of ulcers in absence of medical documentation from that period.  Further, the VA examiner stated that ulcers were not a known risk factor from taking tetracycline medication. 

The Board finds it highly pertinent that there is no contrary medical opinion of record.  Indeed, the Veteran has not provided any objective evidence demonstrating a relationship between his cancers and his military service.  The Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C. § 5107 (2012)(a) (it is a claimant's responsibility to support a claim for VA benefits).

As noted above, for chronic disease listed at 38 C.F.R. § 3.309 (a), including gastric ulcers, an alternative method of establishing in-service occurrence and/or medical nexus is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Although the Veteran has asserted that his ulcer disorder first manifested shortly after his return from Republic of Vietnam, the January 2016 VA examiner concluded that the Veteran's reported non-specific symptomatology was insufficient to support a diagnosis of ulcers at that time.  While the Veteran is competent to report what he feels, he is not competent to provide a medical opinion that associates his reported symptoms with a diagnosis.  The Board finds that the VA examiner's medical statement is more probative in this matter. 

Moreover, the Veteran has not asserted that he has continuously experienced ulcer symptoms since his period of service.  Rather, the medical evidence of record does not show complaints of ulcers until 2008.  Therefore, service connection cannot be established through the chronic disease presumption or lay statements of continuity of symptomatology.   See Walker, 708 F.3d at 1331; 38 C.F.R. §§ 3.307, 3.309.

There is also no evidence linking his ulcers to his acne disability.  Rather, the only competent medical evidence addressing the Veteran's claim is that of the VA examination and opinions and is against the claim.  Specifically, the VA examiner stated that the Veteran's ulcers were not related to skin disability or treatment for his skin disability.  The VA examiner supported this medical conclusion by noting that a review of the medical literature did not support a link between ulcers and acne disability, and ulcers were not a known risk factor from treatment for acne problems.

While the Board has given consideration to the lay evidence from the Veteran, he does not have the requisite medical expertise to find that his current ulcer disorder is due to service or due to or aggravated by a service-connected disability.  His opinion in this regard is not competent, given the complexity of the medical question involved.  In light of the Veteran's lay contentions, a medical opinion was sought based on a review of the entire medical record, which was negative.  The medical evidence and opinion outweighs the lay contentions of the Veteran. 

In conclusion, the most probative evidence is against a link between current ulcer disorder and service, or a service-connected disability.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for colon cancer is denied. 

Entitlement to service connection for bladder cancer is denied. 

Entitlement to service connection for ulcer disorder is denied. 




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


